HAMLIN, Justice
(dissenting from the-refusal to grant the writ applied for).
In joining with Justice HAWTHORNE' and Justice SANDERS in their dissents-from the refusal to grant the writ applied; *1077for, it is my view, simply stated, that the im■pact, force or result (call it what one will) •of the cases of Humble Oil & Refining Co. v. State Mineral Board, 223 La. 47, 64 So.2d 839, 840 (commonly known as the “Duck Lake Case”), California Co. v. Price, 225 La. 706, 74 So.2d 1 and its sequel California Co. v. Price, 234 La. 338, 99 So.2d 743, is to allow persons to deprive the State and the public of millions of dollars by paying little or nothing for navigable water bottoms, and that such impact, force or result is against public policy.
Therefore, the jurisprudence should be 'Corrected or changed so as to conform to public policy.
In the future, any expenses incurred by those who have incurred them as a result •of the decisions in the above cases could be reimbursed or be ordered reimbursed, with legal interest from the dates incurred. 'They would then suffer no loss.
Such expenses and legal interest thereon, ■in my opinion, would be insignificant when •compared with the enormous amount of money the State will be deprived of.
The rights acquired by the successful parties in the above cases would not in any way be affected as a result of the change in •the jurisprudence, as the above cases are ffinal and definitive; but the rights of the State and the public will be protected in the future.
I think the writ applied for in the instant case should be granted, and I respectfully dissent from the refusal to grant same.